113 F.3d 1239
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marvin A. WATKINS, Appellant, Appeal from the United StatesDistrict Court for the District of Nebraska.v.WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY;  Curtis L.Owen, Appellees.
No. 96-4217NE.
United States Court of Appeals, Eighth Circuit.
Submitted May 20, 1997.Filed May 30, 1997.

Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
PER CURIAM.


1
Marvin A. Watkins appeals the district court's adverse grant of summary judgment in Watkins's defamation action.  We review a grant of summary judgment under a well-established standard.  Because this is a diversity action, we review de novo questions of state law.  Having considered the record and the parties' briefs, we are satisfied the district court correctly applied the controlling state law and the record supports the district court's ruling.  We also conclude a comprehensive opinion in this diversity case would lack precedential value.  We thus affirm on the basis of the district court's ruling without further discussion.  See 8th Cir.  R. 47B.